         Case 8:15-cv-01356-TDC Document 817 Filed 11/20/18 Page 1 of 3




       This Court should permit a partial verdict in this case. Such a decision would be in line

with this Court’s own decisions and the weight of authority in other Circuits to reach the issue. It

would also be in accordance with the mandate in the Federal Rules of Civil Procedure requiring

interpreting the Rules to “secure the just, speedy, and inexpensive determination of every action

and proceeding.” Fed. R. Civ. P. 1. Defendants cite no authority that could mandate an opposite

result. Further, pursuant to precedent in this Circuit, this Court should accept the special verdict

form regardless of whether the jury reaches a unanimous agreement on the questions posed therein.

       As a preliminary matter, this Court has permitted partial verdicts in civil cases. In Bostron

v. Apfel, 104 F. Supp. 2d 548 (D. Md. 2000), aff’d, 2 F. App’x 235 (4th Cir. 2001), plaintiffs sought

relief under Title VII of the Civil Rights Act of 1964, as amended, claiming they were denied

numerous promotions on the basis of their gender. Id. at 550. The jury returned a verdict in the

defendant’s favor as to two of the promotional positions but “indicated that it was hopelessly

deadlocked as to all of the other positions at issue.” Id. The Court declared a mistrial “as to the

positions with respect to which the jury could not agree on a verdict.” Id. This Court’s decision is

in line with authority from other Circuits, which also permit partial verdicts in civil cases.1

       In Sanchez v. City of Chicago, the Eighth Circuit held that partial verdicts are permissible

in civil cases and affirmed a partial verdict. 880 F.3d 349, 361 (7th Cir. 2018). In so holding, the

Court noted the Federal Rules of Criminal Procedure “expressly allow partial verdicts.” Id. at 360

(emphasis in original). The Court rejected the argument that Federal Rule of Civil Procedure 48(c)




1
  This Court’s decision is also in accord with decisions issued by district courts in other
jurisdictions, which have similarly permitted partial verdicts in civil cases. See, e.g., Brown v.
Doody, No. 08 C 5711, Dkt. Nos. 174, 177 (N.D. Ill. Dec. 3, 2010); Rosales v. Career Sys. Dev.
Corp., 2010 WL 4220503, at *1 (E.D. Cal. Oct. 20, 2010); Herndon v. WM. A. Straub, Inc., 17 F.
Supp. 2d 1056, 1058 (E.D. Mo. 1998).
         Case 8:15-cv-01356-TDC Document 817 Filed 11/20/18 Page 2 of 3



precludes partial verdicts as “deficient” and noted that, although the Federal Rules of Civil

Procedure “are silent” on the issue, “there is authority from our sister circuits indicating support

for accepting a jury’s conclusions on some, but not all, issues raised at a trial.” Id. at 361 (citing

Kerman v. City of New York, 261 F.3d 229, 242 n.9 (2d Cir. 2001); Robertson Oil Co. v. Phillips

Petroleum Co., 871 F.2d 1368, 1375 n.5 (8th Cir. 1989); and Bridges v. Chemrex Specialty

Coatings, Inc., 704 F.2d 175, 180 (5th Cir. 1983)). As the Court determined: “This is not

surprising, given that the Civil Rules call for interpretations that “secure the just, speedy, and

inexpensive determination of every action and proceeding.” Id. (citing and quoting Fed. R. Civ. P.

1). And: “Interpreting the Rules to allow partial verdicts accomplishes that goal.” Id. As the Court

recognized, the Second and Fifth Circuits have agreed. See id. So, too, has the Ninth Circuit,

Maynard v. City of San Jose, 37 F.3d 1396, 1401 (9th Cir. 1994) (affirming partial verdict in part).

        In Kerman v. City of New York, 261 F.3d 229, 243 (2d Cir. 2001), the Second Circuit also

affirmed a district court’s partial verdict in a civil case and rejected the argument that “there [wa]s

no authority” to accept a partial verdict. Id. at n.9. As the Court held: “In the absence of authority

prohibiting such a partial verdict in a civil case … at the very least a trial judge, in the exercise of

sound discretion, may follow such a course.” Id.2 Here, too, Defendants cite no authority

prohibiting a partial verdict, which equally permits this Court to follow such a course. See id.

        The Court should also accept the special verdict form, even if the jury cannot reach

agreement on each question posed therein, and even if other claims remain unsettled. As the Fifth

Circuit observed: “a jury’s failure to reach a verdict on every interrogatory does not prevent a court

from accepting the properly-answered interrogatories.” Bridges v. Chemrex Specialty Coatings,




2
 This Court cited Kerman in Lawley v. Northam, No. CIV.A. ELH-10-1074, 2013 WL 1786484,
at *2 (D. Md. Apr. 24, 2013).
         Case 8:15-cv-01356-TDC Document 817 Filed 11/20/18 Page 3 of 3



Inc., 704 F.2d 175, 180 (5th Cir. 1983) (citing Duncan v. Barnes, 592 F.2d 1336, 1338 (5th Cir.

1979); Skyway Aviation Corp. v. Minneapolis, Northfield & S. Ry., 326 F.2d 701, 704 (8th Cir.

1964); Black v. Riker-Maxson Corp., 401 F. Supp. 693, 696 (S.D.N.Y. 1975)). As the Court held:

“Properly-answered interrogatories may support a verdict on the issues to which they respond.

This is true even if other claims in the case remain unsettled.” Id.

       This Circuit has followed this approach in accepting partial verdict forms, even when some

questions on the form remain unanswered. Bristol Steel & Iron Works v. Bethlehem Steel Corp., 41

F.3d 182, 190–91 (4th Cir. 1994) (explaining that “the district court exercises the discretion to

determine whether the jury’s findings as evidenced by the special verdicts will support the verdict

rendered or whether certain issues should be resubmitted to the jury” and citing with approval

Bridges v. Chemrex Specialty Coatings, Inc., 704 F.2d 175, 180 (5th Cir. 1983)). As the Court

noted: “The courts have recognized that partially completed special verdict forms are sufficient,

provided that the answered questions support the verdict and the unanswered questions, if

answered in favor of the nonprevailing party, would not render the judgment erroneous.” Id. at 190

(collecting cases); see also Simms v. Vill. of Albion, N.Y., 115 F.3d 1098, 1105 (2d Cir. 1997)

(noting that, if a jury fails to answer all the questions submitted in a special verdict, the verdict

may be accepted for those issues that are resolved); Quaker City Gear Works, Inc. v. Skil Corp.,

747 F.2d 1446, 1453 (Fed. Cir. 1984) (“Where a special verdict does not contain one or more

answers requested, it may, unless wholly defective, be accepted for those issues that are resolved”).

       In light of the above precedent, this Court should permit a partial verdict in this case and

accept the special verdict form regardless of whether the jury reaches a unanimous agreement.
